Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to amendment filed 3/28/2022.
Claims 1-2, 4-9, 11-16, 18-20 were directly and/or indirectly amended. Claims 10, 17 were canceled. Claims 21-23 were added.
Claims 1-2, 4-9, 11-16, and 18-23 are pending/rejected.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
Applicant argues Sun in the combination of Dupey in view of Sun fail to disclose computing, by the one or more processors a score for each data quality problem of the set of the data quality problems as a function of relevance of each data quality problem and as expected cost of resolution of each data quality problem, as recited in amended claims 1, 8, and 15.
Examiner disagrees. As stated in the rejection below the newly amended limitation has been addressed, AlZa’noun disclose the score for each data quality problem of the set of data quality problems is a function of a relevance of each data quality problem Para. 0035, wherein identifying the root of the problem and the dependencies of the problem corresponds to relevance function, AlZa’noun, and an expected cost of resolution of each data quality problem (Fig. 5, wherein the branches corresponds to weight of each tier as further described in Para. 0048-0051.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-9, 11-16, 18-19, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupey et al. (Dupey hereinafter) US Patent Application Publication No. 20160034502 filed Aug. 4, 2014 and published Feb. 4, 2016 in view of AlZa’noun et al. (AlZa’noun hereinafter) US Patent Application Publication No. 20130055042 filed Aug. 31, 2012 and published Feb. 28, 2013 and further in view of Sun et al. (Sun hereinafter) US Patent Application Publication No. 20170011308 filed July 6, 2016 and published Jan. 12, 2017.

Regarding Claims 1, 8, and 15, Dupey disclose a computer-implemented method for automatically ranking and routing data quality remediation tasks, the computer-implemented method comprising: 
analyzing, by one or more processors (Fig. 1, step 130, Para. 0028, and Para. 0039, wherein the method of examining data corresponds to analyzing, Dupey) a data set ingested by a repository to produce a set of data quality problems (Fig. 1, step 106, Para. 0023, wherein the enterprise data store corresponds to repository and step 140, wherein the data quality detection corresponds to data quality problems as further described in Para. 0025, and Fig. 2, step 208, Dupey); 
computing, by the one or more processors, a score for each data quality problem of the set of data quality problems (Fig. 5, Para. 0077, wherein the method of assigning level to the problem corresponds to score, Dupey). Dupey disclose all the limitations as stated above. However, Dupey doesn’t explicitly disclose a method wherein the score for each data quality problem of the set of data quality problems as a function of a relevance of each data quality problem and an expected cost of resolution of each data quality problem, and wherein the score is a weighted average of the relevance and the expected cost of resolution with pre-defined weights. On the other hand, AlZa’noun disclose the score for each data quality problem of the set of data quality problems is a function of a relevance of each data quality problem Para. 0035, wherein identifying the root of the problem and the dependencies of the problem corresponds to relevance function, AlZa’noun, and an expected cost of resolution of each data quality problem (Fig. 5, wherein the branches corresponds to weight of each tier as further described in Para. 0048-0051, and wherein the method of calculating the cost of each branch corresponds to expected cost of resolution of each problem, and wherein the score is a weighted average of the relevance and the expected cost of resolution with pre-defined weights. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dupey, with the teachings of AlZa’noun, to calculate the cost based on the type of problem as shown in Para. 0052. 
Modification would have been obvious to one of ordinary skill in the art because in the event of providing any service with respect to data quality the cost of data most be calculated based on the type of problem and tier of service wherein different tiers represent different level of service based on the level of importance as shown in para. 0053. Furthermore, the combination of Dupey in view of AlZa’noun disclose wherein the score is used to rank the set of data quality problems by the importance of resolution of each data quality problem (Fig. 3, step 310, Para. 0054, wherein categorizing the level of severity corresponds to rank the data, and Fig. 6, step 600, wherein the before and after corresponds to the ranking score, Dupey); 
identifying, by the one or more processors, a route to send each data quality problem of the set of data quality problems (Para. 0041, wherein provide to the user a respond corresponds to route to send each problem, and Fig. 2, step 210, Dupey). Dupey disclose all the limitations as stated in the rejection above. However, Dupey in view of AlZa’noun doesn’t clearly disclose based on a backlog of each steward of the set of stewards, wherein each data quality problem is routed to a steward of the set of stewards to resolve the respective data quality problem. On the other hand, Sun disclose, based on a backlog of each steward of the set of stewards, wherein each data quality problem is routed to a steward of the set of stewards to resolve the respective data quality problem as shown in Para. 0102 wherein the method of assigning tasks to each staff member based on their work load corresponds to, based on the backlog, and wherein the staff member corresponds to steward.  
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dupey in view of AlZa’noun with the teachings of Sun, to distribute the work load to the staff members based on their expertise and work load. 
Modification would have been obvious to one of ordinary skill in the art because distributing work load among the staff member would help them balance the work load and monitor the performance of each staff member as shown in Para. 0102; and 
exporting, by the one or more processors, each data quality problem according to the respective score and the respective route (Fig. 8, Para. 0089, wherein the method of sending a message to the user corresponds to exporting, Dupey).
Also
Claim 8 recites a computer program product (Fig. 1, Dupey).
Regarding Claims 2, 9, and 16, Dupey in view of AlZa’noun and further in view of Sun disclose a method wherein analyzing the data set further comprises: 
analyzing, by the one or more processors, the data set for data characteristics (Para. 0053, wherein the (phone number) data corresponds to data characteristics, Dupey); 
tagging, by the one or more processors, the data set with business terms (Para. 0022, wherein the enterprise data corresponds to business term, Dupey); 
identifying, by the one or more processors, a set of data quality rules (Para. 0013, wherein the selected rules correspond to set of data quality rules, Dupey); and 
searching, by the one or more processors, for the set of data quality problems based on the data characteristics, the business terms, and the set of data quality rules (Para. 0014, wherein the selected rules correspond to searching a set of data quality based on the data characteristics, business term and rules, Dupey).
Regarding Claims 3, 10, and 17, Dupey in view of AlZa’noun and further in view of Sun disclose a method wherein the score is used to rank the set of data quality problems (Para. 0075, wherein the list of potential problems corresponds to ranking, Dupey).  

Regarding Claims 4, 11, and 18, the combination of Dupey in view of AlZa’noun and further in view of Sun disclose wherein the score is a weight average of the relevance and the expected cost of resolution with pre-defined weight (Fig. 7, Para. 0059, wherein the estimated cost based on the data quality analysis corresponds to pre-defined weight, AlZa’noun). 
Regarding Claims 5, 12, and 19, the combination of Dupey in view of AlZa’noun and further in view of Sun disclose a method wherein the relevance of each data quality problem is based on a set of data lineage metadata for the data set, and wherein the set of data lineage metadata is inspected for a set of dependent assets that use the data set as a source (Fig. 5, step 500, wherein different layers of data corresponds to linage and the “Conformance” “Non Conformance” corresponds to metadata, and “Internal Data” “External Data”, “Setup” ‘Execution”, “Business Remedy Cost”, IT Remedy Cost” and “External Data and Support and Communication corresponds to set of dependents, AlZa’noun).  
Regarding Claim 22, the combination of Dupey in view of AlZa’noun and further in view of Sun disclose a method further comprising: 
computing, by the one or more processors, the relevance for each data quality problem as a relevance score (Fig. 5, step 500, wherein different layers of data corresponds to linage and the “Conformance” “Non Conformance” corresponds to metadata, and “Internal Data” “External Data”, “Setup” ‘Execution”, “Business Remedy Cost”, IT Remedy Cost” and “External Data and Support and Communication corresponds to set of dependents, AlZa’noun) by: initializing, by the one or more processors, the relevance score for the respective data quality problem to zero (Para. 0039, wherein the balance is zero corresponds to initializing the relevance score to zero, AlZa’noun); increasing, by the one or more processors, the relevance score by a pre-defined amount for each dependent asset found in data lineage metadata containing the data set itself and dependent data sets (Para. 0051, AlZa’noun); searching, by the one or more processors, for tags associated with each dependent asset (Fig. 7, wherein the different service corresponds to tags, AlZa’noun); and increasing, by the one or more processors, the relevance score by a second pre- defined amount for each tag related to a rule or policy related to a type of data quality problem of the respective data quality problem (Para. 0057-0059, AlZa’noun).
Regarding Claim 23, the combination of Dupey in view of AlZa’noun and further in view of Sun disclose a method further comprising: 
predicting, by the one or more processors, the expected cost of resolution of each data quality problem using a machine-learning model (Para. 0051, AlZa’noun), trained on historical data of past data quality problem resolutions that is a function of the data set and characteristics of a respective data quality problem (Para. 0042, wherein the previously stored data corresponds to historical, AlZa’noun).


Claims 6-7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupey et al. (Dupey hereinafter) US Patent Application Publication No. 20160034502 filed Aug. 4, 2014 and published Feb. 4, 2016 in view of AlZa’noun et al. (AlZa’noun hereinafter) US Patent Application Publication No. 20130055042 filed Aug. 31, 2012 and published Feb. 28, 2013 and further in view of Sun et al. (Sun hereinafter) US Patent Application Publication No. 20170011308 filed July 6, 2016 and published Jan. 12, 2017and further in view of  Pandit et al. (Pandit hereinafter) US Patent Application Publication No. 20190377975 filed June 11, 2018 and published Dec. 12, 2019.

Regarding Claims 6, 14, and 20, Dupey in view of Sun disclose all the limitations as stated in the rejection above. However, Dupey doesn’t explicitly disclose wherein the route is a steward's computing device.  On the other hand, Pandit disclose wherein the route is a steward's as shown in Para. 0041. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dupey, with the teachings of Pandit, to compare the record for possible match as shown in Para. 0036. 
Modification would have been obvious to one of ordinary skill in the art because in the event of gathering data based on the data steward’s actions and interactions with the users, the learning module gather implicit feedback, adjust threshold in a matching layer of data as shown in Para. 0041.
Regarding Claim 7, the combination of Dupey in view of Sun and further in view of Pandit disclose wherein identifying the route comprises: applying, by the one or more processors, a trained machine-learning model to identify a steward’s computing device to which to send each data quality problem (Para. 0041, Pandit). 

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupey et al. (Dupey hereinafter) US Patent Application Publication No. 20160034502 filed Aug. 4, 2014 and published Feb. 4, 2016 in view of AlZa’noun et al. (AlZa’noun hereinafter) US Patent Application Publication No. 20130055042 filed Aug. 31, 2012 and published Feb. 28, 2013 and further in view of Sun et al. (Sun hereinafter) US Patent Application Publication No. 20170011308 filed July 6, 2016 and published Jan. 12, 2017 and further in view of Venkatesan et al (Venkatesan hereinafter) US Patent Application publication filed May 3, 2019.

Regarding Claim 21, the combination of Dupey in view of AlZa’noun and further in view of Sun disclose all the limitations as stated above. However, the combination of Dupey in view of AlZa’noun and further in view of Sun doesn’t explicitly disclose a method wherein the repository is a data lake that holds structured and unstructured data in native format.  On the other hand, Venkatesan disclose a method wherein the repository is a data lake that holds structured and unstructured data in native format as shown in Para. 0025. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dupey in view of AlZa’noun and further in view of Sun with the teachings of Venkatesan, to store structured and unstructured data in a data lake in its native format. 
Modification would have been obvious to one of ordinary skill in the art because the data lake uses a flat architecture that holds vast amount of data in its native format as described in Para. 0025, Fig. 1, step 150.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Lesner et al. US Patent No. 10970414, related to automatic detection and protection of personally identifiable information.
Bagchi et al. US Patent Application No. 20070198312, related to data quality management using business process modelling.
Olsen et al. US Patent Application No. 20140114709, related to asset data model for recurring revenue asset management. 
Iordanov et al. 20030167454 related to method and system for providing metacognitive processing for simulating cognitive.
Nefedov 20190220695 related to clustering and tagging engine for use in product support systems. 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 28, 2022